People v Milman (2020 NY Slip Op 06148)





People v Milman


2020 NY Slip Op 06148


Decided on October 28, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2011-01703
2011-01704

[*1]The People of the State of New York, respondent,
vOlga Milman, appellant. (Ind Nos. 575/A-09, 1869/A-09) Jared J. Scharf, Rye Brook, NY, for appellant.


Timothy D. Sini, District Attorney, Riverhead, NY (Marcia R. Kucera of counsel), for respondent.
Mischel & Horn, P.C., New York, NY (Richard E. Mischel of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 8, 2018 (People v Milman, 164 AD3d 609), affirming two judgments of the County Court, Suffolk County, both rendered December 1, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that she was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
BALKIN, J.P., AUSTIN, LASALLE and CONNOLLY, JJ., concur
ENTER:
Aprilanne Agostino
Clerk of the Court